Citation Nr: 1727539	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  10-23 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection to diabetes mellitus, type II, to include as secondary to exposure to herbicides/Agent Orange (AO).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to September 1969.

This matter came before the Board of Veterans' Appeals (Board) from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2011, the Veteran testified at a hearing before a Veteran's Law Judge (VLJ) who is not currently available to participate in adjudicating this appeal. As VA regulations require that the VLJ who conducted the hearing must participate in any decision made on appeal, the Veteran was offered a new hearing before a new VLJ in an April 2016 letter. The letter noted that if no response was received within 30 days, the Board would assume the Veteran did not want another hearing and proceed accordingly. The Veteran did not respond to the hearing clarification letter, and as such, the Board will continue to adjudicate this appeal.

The Board remanded this matter in July 2014 and August 2016 for additional development. In consideration of the appeal, the Board is satisfied there was substantial compliance with the remand directives and will proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).

A Supplemental Statement of the Case (SSOC), issued by the RO in May 2017, continued to deny service connection for the Veteran's diabetes mellitus.


FINDINGS OF FACT

1. The Veteran's overseas service did not include duty or visitation in Vietnam or presence in the inland waters of Vietnam, and the record shows that he was not exposed to an herbicide agent such as AO during active service.

2. Diabetes mellitus was not present during the Veteran's active service, nor did it manifest to a compensable degree within one year of separation from service, and the record contains no indication that the Veteran's post-service diabetes mellitus is causally related to his active service or any incident therein.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in active service and may not be presumed to have been incurred in active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, the Board finds there has been substantial compliance with its August 2016 remand directives. January 1969 deck logs from the U.S.S. Hancock have been associated with the file. An SSOC in May 2017 continued to deny service connection for diabetes mellitus.

Based on the foregoing, the Board finds the RO substantially complied with the mandates of the remand, and no further remand is necessary. Stegall, 11 Vet. App at 268. Therefore, the Board will proceed to review and decide the claim based on the evidence of record.



II. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

If a Veteran was exposed to an "herbicide agent," such as Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam from January 9, 1962, to May 7, 1975, then, absent affirmative evidence to the contrary, certain diseases will be service-connected even if there is no in-service record of the disease in service. 38 C.F.R. § 3.307(a)(6),(d), 3.309(e). Notwithstanding the foregoing presumptions, a Veteran is not precluded from establishing service connection due to exposure to herbicides with proof of direct causation. Combee v. Brown, 38 F.3d 1039, 1042 (Fed. Cir. 1994).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b).

Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran. Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record. See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34. A lay person is competent to report to the onset and continuity of his symptomatology. Id. at 438. Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a lay person, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person. See Kahana, 24 Vet. App. at 433, n. 4.

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013). In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence. Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

Under 38 C.F.R. § 3.307(a)(6), the presumption of service connection with respect to the Veteran's claim for diabetes mellitus, type II, only applies to Veteran's who had set foot in the Republic of Vietnam or Veterans who served in inland waterways.

The Veteran does not contend he set foot in Vietnam, but he does contend that in service on the U.S.S. Hancock, an aircraft carrier, he was located within 12 miles of the shoreline of Vietnam, and, specifically, he was located near the Da Nang harbor on December 24 and 25, 1968. The Veteran further contends he could see the shoreline at various times throughout his time on the U.S.S. Hancock.

VA's Adjudication Procedure Manual includes a list of ships which operated temporarily in Vietnam's inland waterways or those which docked to the shore. See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents (updated December 9, 2014), VA Adjudication Procedure Manual M21-1 (M21-1), pt. IV, subpt. ii, § 1.H.2.b.

The list of ships operating temporarily on Vietnam's inland waterways includes "blue water" ships which operated primarily on Vietnam's offshore waters but entered Vietnam's inland waterways temporarily as part of their gunfire, interdiction, or support missions. All Veterans who served aboard these vessels at the time of entry into Vietnam's inland waterways are eligible for the presumption of Agent Orange exposure. Id. The Board observes that this list, however, does not include the U.S.S. Hancock.

Similarly, the list of ships that docked to shore or pier in Vietnam includes large ocean-going ships of the Blue Water Navy that entered an open water harbor and docked to a pier or otherwise docked to the shore of Vietnam. As a result of this docking, VA assumes that crewmembers had the opportunity to go ashore for a work detail or for liberty leave. Therefore, any Veteran aboard a ship at the time of docking will be eligible for the presumption of exposure if that veteran provides a lay statement of personally going ashore. Id. In this case, however, the record does not establish that the U.S.S. Hancock docked in Vietnam. Thus, exposure to herbicides/AO may not be presumed.

Without the requisite service, the Veteran's claim for service connection for diabetes mellitus is not entitled to the relaxed evidentiary requirements promulgated by 38 C.F.R. § 3.307 and 3.309. However, the Board will still evaluate the claim under normal evidentiary standards for establishing entitlement to service connection on a direct basis, including exposure to AO with proof of actual direct causation. See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to AO does not preclude direct service connection for other conditions based on exposure to AO); Combee, 34 F.3d 1039.

In a November 2007 letter, the Veteran's private physician indicated that the Veteran had been diagnosed with diabetes mellitus, type II. Therefore, the Board finds the Veteran does have a current disability.  The Veteran's service treatment records do no indicate the Veteran had any diagnosis or treatment of diabetes mellitus while in service. 

However, the Veteran does contend he was directly exposed to Agent Orange in service, causing his diabetes mellitus. First, he contends that he was in or near the Da Nang Harbor, and planes carrying AO or other herbicides would occasionally dump their payloads over the ocean, directly exposing the Veteran to herbicides/AO.  He reports one specific incident where he was standing on the deck of the aircraft carrier when he was covered with an oily substance coming from the air. He indicated this oily substance caused his skin to burn until he washed it off. 

To support this claim, the Veteran submitted a document, authored by the Department of the Army, Office of the Adjutant General, entitled "MACV Fixed Wing Aircraft Herbicide Incidents" (MACV Report). This document, published in October 1981, lists the altitude and locations of planes carrying herbicides, and, when possible, indicates where the planes dropped their payload and how many gallons of herbicides the planes were carrying. The Veteran contends the MACV Report also shows that planes would often drop herbicides/AO over the ocean at high altitudes, which he contends could mean the herbicides drifted up to six miles. The Veteran also submitted a scientific report from January 2007 entitled, "Spray Drift from Aerial Application of Pesticides" to support his contention that spray drift from these drops could have exposed him to herbicides/AO. 

Upon review of the MACV Report, the Board finds the Veteran has failed to show that it is likely that one of the incidents listed in the report resulted in herbicides/AO being directly dropped on the U.S.S. Hancock. The Veteran contends that he experienced the oily substance being dropped on him around the time he was near Da Nang Harbor, which he indicated was around December 24 and 25, 1968. Records from the U.S.S. Hancock indicate the ship was in the waters surrounding Vietnam from December 20, 1968 to January 15, 1969. Deck Logs from the U.S.S. Hancock indicate the aircraft carrier was in the South China Sea Operations Area until January 15, 1969, when it proceeded to the Naval Base at Subic Bay, Philippines. 

While the Veteran's contentions that the U.S.S. Hancock was in and around the South China Sea in December 1968 and January 1969 are accurate based on the deck logs from that time period, the Board finds that the deck logs do not support that the U.S.S. Hancock entered Da Nang Harbor. Additionally, these deck logs, which appear to be complete and thorough-including entries noting administrative activities, location and course of travel, disciplinary procedures, and any unusual events, do not indicate any herbicidal agents came in contact with the ship from a passing airplane.

Furthermore, MACV Report does not support his testimony that herbicides were directly dropped on his ship. The MACV report notes one drop after December 20, 1968, occurring on December 21, 1968. The location and altitude of this drop was unknown, but it was indicated that the mission was aborted. Prior to January 15, 1969, the MACV Report lists one incident on January 3, 1969. This mission was also aborted and the altitude and location of the drop were unknown. The "Remarks" section associated with this report indicates the drop was "Over BING THY," not near Da Nang Harbor or the South China Sea. 

 In regard to the Veteran's general contention that herbicides/AO dropped from planes across Vietnam, which would then drift up to six miles, the United States Court of Appeals for Veterans Claims, has held that the standard is whether the evidence supports the Veteran was directly exposed to Agent Orange, not whether certain reports indicate scientific evidence supports a theory of contact.  Procopio v. McDonald, No. 15-4082, 2016 Vet. App. LEXIS 1751, at *20 (Vet. App. Nov. 18, 2016); see Combee, 34 F.3d at 1193-94. The Board finds the Veteran has failed to prove the scientific theory regarding spray drift actually supports a specific incident of herbicide/AO spray drifting on the U.S.S. Hancock.

The records showing the movements of the U.S.S. Hancock do not support the contention that the aircraft carrier was within 6 miles of the coast, and, as noted above, the MACV Report did not support the contention that any reported drops that took place during December 1968 and January 1969 were over the ocean or near the location of the U.S.S. Hancock. While the Veteran has presented a valid theory of contact, he has not shown that this theory supports a specific incident of direct contact with AO/herbicides during his time aboard the U.S.S. Hancock. 

Second, the Veteran contends that on December 24 and 25, 1968, while he was docked near Da Nang Harbor, helicopters and airplanes landed on the ship that had landed on the ground in Vietnam. The Veteran contends that these helicopters had likely come into contact with AO, and therefore, he was exposed when they landed on the deck of the U.S.S. Hancock.

Again, the Board finds the Veteran's assertions too general, and there is no evidence to suggest any of the airplanes or helicopters landing on the deck of the U.S.S. Hancock were actually exposed to AO/herbicides. Furthermore, there is no evidence to suggest that if they had been exposed to AO/herbicides that this delayed and secondary exposure would cause any negative health effects. Additionally, the Board notes that the Veteran never contended he performed any maintenance on or had any direct contact with these helicopters or airplanes. 

Finally, the Veteran alleges that the drinking water on the U.S.S. Hancock could have been contaminated when it converted contaminated ocean water surrounding Vietnam into drinking water. To support this contention, the Veteran submitted a report from an environmental scientist suggesting it was plausible, given drainage patterns, erosion, rain, and the extensive use of AO/herbicides in Vietnam that the waters in and around Da Nang Harbor could be contaminated. 

Again, the Board finds the Veteran has not provided sufficient evidence to indicate that this general scientific contention of contaminated water specifically impacted his service on the U.S.S. Hancock, resulting in direct exposure to AO/herbicides. Procopio v. McDonald, No. 15-4082, 2016 Vet. App. LEXIS 1751, at *20 (Vet. App. Nov. 18, 2016); see Combee, 34 F.3d at 1193-94.

In summary, the Board finds the Veteran's statements and evidence in support of those statements do not indicate the Veteran had direct exposure to AO while serving on the U.S.S. Hancock from 1968 to 1969.

Finally, because the Veteran does not meet the requirements for presumptive service connection due to exposure to AO, nor is he directly service connected due to incidents of exposure to AO or other herbicides while in service, the Board will consider whether the Veteran is entitled to service connection because diabetes mellitus, type II is a chronic disease under 38 C.F.R. § 3.309(a). The Veteran's service treatment records, as noted above, are silent in regard to diagnosis or treatment of diabetes mellitus while in service, and the first indication of any treatment or diagnosis of diabetes mellitus in the record is the November 2007 letter from the Veteran's private doctor, approximately 38 years after the Veteran was discharged from service. As the Veteran's diabetes mellitus did not manifest within one year of discharge from service, there is no presumption the Veteran's diabetes mellitus is connected to service under 38 C.F.R. § 3.307(a).

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence on any aforementioned theory of entitlement. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Thus, the claim must be denied.


ORDER

Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides/AO is denied.



____________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


